Name: 97/795/EC: Commission Decision of 12 November 1997 accepting the application by the Italian Republic on the time limit for paying the advance aid to industrial tomato processors (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  cooperation policy;  plant product;  agri-foodstuffs;  Europe
 Date Published: 1997-11-26

 Avis juridique important|31997D079597/795/EC: Commission Decision of 12 November 1997 accepting the application by the Italian Republic on the time limit for paying the advance aid to industrial tomato processors (Only the Italian text is authentic) Official Journal L 323 , 26/11/1997 P. 0037 - 0037COMMISSION DECISION of 12 November 1997 accepting the application by the Italian Republic on the time limit for paying the advance aid to industrial tomato processors (Only the Italian text is authentic) (97/795/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 504/97 of 19 March 1997 laying down detailed rules for the application of Council Regulation (EC) No 2201/96 as regards the system of production aid for products processed from fruit and vegetables (1), as amended by Regulation (EC) No 1491/97 (2), and in particular Article 13 (2) thereof,Whereas Article 13 (2) of Regulation (EC) No 504/97 lays down that, at the request of a Member State, the time limit by which the competent body must pay the advance aid may be extended, with the agreement of the Commission, from 30 to 45 days where, for duly justified reasons of verification, the shorter time limit cannot be met;Whereas Italy, on the basis of various information notified to the Commission regarding the need for controls on its territory has asked to benefit from this provision for the 1997/98, 1998/99 and 1999/2000 marketing years; whereas, having studied the said information, it would appear necessary to accept the application made by Italy;Whereas this authorization is valid for the 1997/98, 1998/99 and 1999/2000 marketing years, provided that the conditions relating to controls in Italy remain unchanged,HAS ADOPTED THIS DECISION:Article 1 1. The Italian Republic is hereby allowed to apply the provision in the fourth subparagraph of Article 13 (2) of Regulation (EC) No 504/97.2. This authorization is valid for the 1997/98, 1998/99 and 1999/2000 marketing years as long as the relevant conditions relating to controls remain unchanged.Article 2 This Decision is addressed to the Italian Republic.Done at Brussels, 12 November 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 78, 20. 3. 1997, p. 14.(2) OJ L 202, 30. 7. 1997, p. 27.